IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

v. ) CaseIDNo.: 1511()11810

)

)

SHAMAR T. STANFORD, )
)

Defendant. )

M

AND NOW TO WIT, this 7th day of June, 2017, upon consideration of
Defendant Shamar T. Stanford (“Defendant”)’s Motion for Postconviction Relief,
the Sentence imposed upon Defendant, and the record in this case, it appears to the
Court that:

1. On December 12, 2016, Defendant pleaded guilty and Was sentenced
for charges of Possession of a Firearm by a Person Prohibited (“PFBPP”) and
misdemeanor Endangering the Welfare of a Child. As to PFBPP, he Was sentenced
to fifteen years at supervision Level V, suspended after five years for two years at
Level III. His period of incarceration is a minimum mandatory sentence pursuant
to 11 Del. C. § 1448(€)(1)(b).l AS to Endangering the Welfare of a Child, he

received one year at Level V, suspended for one year at Level III.

 

1 11 Del. C_ § 1448(@)(1)(13) (2015 & Supp. 2016).

2. Defendant now moves for postconviction relief under Delaware
Superior Court Criminal Rule 61.2 He filed this Motion*his first postconviction
relief motion_on January 18, 2017.3 He filed an amendment to his Motion on
April 6, 2()17.4 The Motion seeks to set aside his guilty plea on four grounds: (1)
“search and seizure”_arguing that police lacked probable cause to search the
residence in Which he Was arrested; (2) “unreasonable search”_contending that
“officers lacked substantial and articulable facts that the person Whom they Were
dealing With Was possibly armed and dangerous;” (3) “ineffective assistance of
counsel”_arguing that his attorney “didn’t raise client concems” and “Withheld
photographs” of the residence in vvhich he Was arrested; and (4) “unfulfilled plea
agreement”_maintaining that his plea for PFBPP Was a Class D Felony, not a

Class C Violent Felony.5 Defendant also requests appointment of counsel to assist

 

2 DEL. SUPER. CT. CRIM. R. 61 (effective June 1, 2015). This is Defendant’s fourth post-guilty
plea motion for relief All four Were filed in the span of roughly one month after his sentence.
See Defendant’s Motion to Amend and Appeal, State v. Stanford, Crim. I.D. No. 1511011810,
D.I. #56 (Del. Super. Mar. 27, 2017) (denying Defendant’s third request for new suppression
hearing); Defendant’s Motion to Appeal Guilty Plea, State v. Stanford, Crim. I.D. No.
1511011810, D.I. #52 (Del. Super. Mar. 27, 2017) (denying Defendant’s motion to set aside
guilty plea under Rule 32(d)); Defendant’s Motion for Modification of Sentence, State v.
Stanfora', Crim. I.D. No. 1511011810, D.I. #46 (Del. Super. Mar. 27, 2017) (denying timely Rule
35(b) motion to correct sentence).

3 See Sz‘ate v. Stanford, Crim. I.D. No. 1511011810, D.I. #47 (Del. Super. Jan. 18, 2017)
[hereinafter Motion].

4 See State v. Stanfom', Crim. I.D. No. 1511011810, D.I. #62 (Del. Super. Apr. 6, 2017)
(attaching his “Motion to Appeal Guilty” to his Motion for Postconviction Relief).

5 Motion at 3-4.

in his postconviction relief proceedings6 This is the Court’s Order With respect to
his Motion for Postconviction Relief and his Motion for Appointment of Counsel.
3. Rule 61 is the exclusive remedy for persons “in custody under a
sentence of this court seeking to set aside the judgment of conviction. . . .”7 This
Court “must first consider the procedural requirements of Rule 61 before
addressing any substantive issues.”8 The procedural “bars” of Rule 61 are:
timeliness,9 repetitiveness,10 procedural default,ll and former adjudication12 lf any

of these bars apply, the movant must show entitlement to relief under Rule

 

6 See State v. Stanfora’, Crim. I.D. No. 1511011810, D.I. #55 (Del. Super. Feb. 21, 2017)
(contained Within letter to Court enclosing Defendant’s “Motion to Amend and Appeal” and
“Motion to Appeal Guilty Plea”).

7 Rule 6l(a). See, e.g., Warnick v. State, 2017 WL 1056130, at *l & n.5 (Del. 2017) (TABLE)
(citing Mi`ller v. State, 2017 WL 747758 (Del. 2017) (TABLE)) (denying Rule 35(a) motion
attacking sufficiency of evidence in indictment to Which defendant pleaded guilty; defendant’s
“challenge [of] his indictment is outside the scope of Rule 35(a)” and Was limited to Rule 61).

8 Bradley v. State, 135 A.2d 748, 756-57 (Del. 2016) (citing Younger v. State, 580 A.2d 552, 554
(Del. 1990)). See Rule 61(i) (setting forth Rule 61’s procedural bars).

9 Rule 61(i)(l). See, e.g., Evick v. State, 2017 WL 1020456, at *1 (Del. 2017) (TABLE)
(affirming denial of Rule 61 motion as untimely When filed more than two years after conviction
became final).

10 Rule 61(i)(2). See, e.g., Walker v. State, 2017 WL 443724, at *1-2 (Del. 2017) (TABLE)
(denying defendant’s third postconviction relief motion as repetitive; “Rule 61 provides a limited
Window for judicial review, especially upon a repetitive motion.”).

11 Ruie 61(1)(3). sea e.g., Robinson v. sze, 149 A.zd 518, 2016 WL 5957289, at *2 (Del.
2016) (TABLE) (citation omitted) (interpreting prior version of Rule 61; “Rule 61(i)(3) provided
that claims that could have been raised on direct appeal could not be asserted in postconviction
relief proceedings.”).

12 Ruie 61(1)(4). See, ag., sykes v_ sze, 147 A.3d 201, 216 (Del. 2015) (discussing prior
version of Rule 61(i)(4); defendant’s Fifth and Sixth Amendment claim, arguing his right of
allocution Was violated, Was formerly adjudicated on direct appeal).

3

61(1)(5).13 The contentions in a Rule 61 motion must be considered on a “claim-
by-claim” basis.14
Proceduml Bars

4. This Court finds that Defendant’s first and second claims_arguing
evidentiary issues regarding the search of the residence in which he was arrested_
are procedurally barred under both Rule 61(i)(3) (“procedural default”) and Rule
61(1)(4) (“former adjudication”).

5. His first claim is that police lacked probable cause to search the
residence in which he was arrested This issue was thoroughly briefed and
considered when the Court denied his motion to suppress on December 2, 2016.
Defendant’s principal contention at the suppression hearing was that a protective
sweep of the Defendant’s overnight residence was unconstitutional because he was
arrested in the doorway of the residence15 Because the Court considered
Defendant’s arguments on this issue, and Defendant did not appeal the Court’s

denial of his motion to suppress, Defendant’s present Motion for Postconviction

 

13 Rule 61(i)(5). See, e.g., Evick, 2017 WL 1020456, at *1 (discussing 2017 version of Rule
61(1)(5); holding untimely Rule 61 motion procedurally barred and defendant did not show
entitlement to relief under Rule 61 (i)(5)).

14 stare v. Reyes, 155 A.3d 331, 342 1115 (Dei. 2017) (citations Omiued) (“Ruie 61 anaiysis
should proceed claim-by-claim, as indicated by the language of the rule.”).

15 See generally State v. Hedley, 593 A.2d 576 (Del. Super. 1990) (holding protective sweep
exception to warrant requirement was not applicable where suppression hearing revealed officers
did not fear for their own safety when effecting arrest of defendant).

4 .

Relief as to his first claim is procedurally barred under Rule 61(1)(3) and (4).

6. His second claim states in full: “Officers lacked substantial and
articulable facts that the person they were dealing with was possibly armed and
dangerous. Nor were officers supplied with any information that the
name/residence was holding additional occupants.”16 This is a restatement of his
first claim above; Defendant argues that the protective sweep was unconstitutional
Therefore, for the same reasons above, claim two is procedurally barred under
Rule 61(i)(3) and (4).

7. His third claim asserts ineffective assistance of counsel. Generally, a
claim of ineffective assistance of counsel may not be raised on direct appeal.17
Defendant did not file a direct appeal and is not procedurally barred from raising
such a claim in his collateral proceedings Therefore, the Court will address the
merits of this claim below.

8. Finally, his fourth claim asserts that his plea agreement is unfulfilled

He claims that he should have been sentenced for PFBPP as a Class D Felony.

This contention is procedurally barred under Rule 61(1)(4) as formerly adjudicated

 

16 Motion at 3.

17 See Hoskins v. State, 102 A.3d 724, 729-30 (Del. 2014) (holding neither law of case doctrine
nor Rule 61(1)(4) barred defendant’s ineffective assistance of counsel claim in postconviction
motion; finding of no “plairi error” by trial counsel on direct appeal is “a separate issue” from an
ineffective assistance of counsel claim). But see Cooke v. State, 977 A.2d 803, 848 (Del. 2009)
(addressing such claim on direct appeal where record was clear and trial counsel’s actions were

not disputed).

in his prior Rule 35(b) motion.18

9. Three of Defendant’s four claims are procedurally barred under Rule
61(i). Therefore, he must satisfy Rule 61(i)(5) to obtain relief from these
applicable bars. Rule 61(1)(5) states: “The [procedural bars] shall not apply either
to a claim that the court lacked jurisdiction or to a claim that satisfies the pleading
requirements of subparagraphs (2)(1) or (2)(ii) of subdivision (d) of this rule.”19
Rule 61(d)(2) requires Defendant to either: “(i) plead[] with particularity that new
evidence exists that creates a strong inference that the movant is actually innocent
in fact of the acts underlying the charges of which he was convicted; or (ii) plead[]
with particularity” the applicability of a new retroactive rule of constitutional
law.20 Rule 61(d)(2)(ii) is inapplicable to this Motion. Further, Defendant has not
shown any new evidence creating a strong inference of actual innocence in fact of
the charges for which he pleaded guilty under Rule 61(d)(2)(i). Therefore,
Defendant’s first, second, and fourth claims are procedurally barred and this Court
will not consider the merits of these three claims.

Summary Dismissal

10. Rule 61(d)(5) states that, if “it plainly appears from the motion for

 

18 See State v. Stanford, Crim. I.D. No. 1511011810, D.I. #46, at 11 1 ii.l, 1[ 4 n.l2 (Del. Super.
Mar. 27, 2017) (discussing 11 Del. C. § 4201(0) and 11 Del. C. § 1448(€)(1)(b)).

19 Rule 61(1)(5).

20 Rule 61(d)(2) (emphasis added).

postconviction relief and the record of prior proceedings in the case that the
movant is not entitled to relief, the judge may enter an order for its summary
dismissal and cause the movant to be notified.”21

ll. The seminal case on claims of ineffective assistance of counsel is
Stricklana’ v. Washington.22 This case and its progeny established a two-part test: a
defendant must show that, (1) “counsel's performance was objectively
unreasonable,” and (2) “the defendant was prejudiced as a result.”23 The nuances
of this test have been exhaustively distilled since Stricklana' was decided:

Under the first prong [of Stricklana’], judicial scrutiny is
‘highly differential.’ Courts must ignore the ‘distorting
effects of hindsight’ and proceed with a ‘strong
presumption’ that counsel's conduct was reasonable The
Stricklana' court explained that ‘a court deciding an
actual ineffectiveness claim must judge the
reasonableness of counsel's challenged conduct on the
facts of the particular case, viewed as of the time of
counsel's conduct.’

Under the second prong, ‘[i]t is not enough for the
defendant to show that the errors had some conceivable
effect on the outcome of the proceeding.’ In other words,
‘not every error that conceivably could have influenced
the outcome undermines the reliability of the result of the
proceeding.’ ‘Some errors will have a pervasive effect . .
. , and some will have had an isolated, trivial effect.’ The
movant must show ‘that there is a reasonable probability
that, but for counsel's unprofessional errors, the result of

 

21 Ruie 61(d)(5).
22 466 U.s. 668 (1984).

23 Sykes v. Sraze, 147 A.zd 201, 211 (Dei. 2015) (citing Smckland, 466 U_s. 31694).
7

the proceeding would have been different.’ ‘A
reasonable probability is a probability sufficient to
undermine confidence in the outcome’ The court must
consider the ‘totality of the circumstances,’ and ‘must ask
if the [movant] has met the burden of showing that the
decision reached would reasonably likely have been
different absent the errors.’24

In the context of guilty pleas, the “prejudice prong” is stated differently.25 Where a
defendant has accepted a plea agreement that he later challenges under Stricklana’,
the defendant must establish prejudice by showing “that there is a reasonable
probability that, but for counsel’s errors, he would not have pleaded guilty and
would have insisted on going to trial.”26

12. In the present case, Defendant argues that counsel “didn’t raise client
concerns” and “withheld photographs of the apartment” in which he was arrested

that counsel later produced to Defendant after his guilty plea and sentence Under

the first prong of Stricklancl, there is a “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance . . .”27 lt is

 

24 Id. at 211-12 (intomai footnotes omittod) (quoiing Siriokzond, 466 U.s. at 689-90, 693-96;
Albury v. State, 551 A.2d 53, 58 (Del. 1988)).

25 See Lafler v. Cooper, 566 U.S. 156 (2012); Mz`Ssouri v. Frye, 566 U.S. 133 (2012); Hill v.
Lockhart, 474 U.S. 52 (1985); Albury, 551 A.2d 53.

26 Albary, 551 A.2d at 60 (quoting Hill, 474 U.s. at 58). See also Fr;ye, 566 U.s. or 148 (quoting
Hill, 474 U.s. ar 59).

21 Smckland, 466 U.s. at 689.

Defendant’s burden to overcome this presumption28 However, Defendant’s
grounds for ineffective assistance are patently meritless He fails to state what
“concerns” were neglected, and how earlier production of photographs of the
apartment in which he temporarily resided undermined his right to assistance of
counsel.

13. The Court expanded the record, under Rule 61(g), and ordered his
former counsel to submit an affidavit responding to Defendant’s third claim of
ineffective assistance of counsel.29 Matthew C. Buckworth, Esquire (“Counsel”),
submitted this affidavit on May 15, 2017.30 ln response to Defendant’s claims,
Counsel describes his efforts to argue the suppression of evidence and obtain a
favorable plea agreement for his client.31 He explains that Defendant rejected an
earlier plea offer, instead choosing to file and argue his motion to suppress
evidence32 Once the Court denied his motion, Counsel was able to persuade the

State to re-offer the same plea offer that Defendant belatedly accepted on the day

 

28 See ia'. See also Hoskins v. State, 102 A.2d 724, 730 (Del. 2014) (citing Gattis v. State, 697
A.2d 1174, 1178 (Del. 1997)).

29 See Ruio 61(g).
30 See State v. Stanfora’, Crim. I.D. No. 1511011810, D.I. #64 (Del. Super. May 15, 2017).
31 See zd_ 312-3.

32 See ia'.

of trial.33 Counsel states in his affidavit that he is unclear what “concems”
Defendant relayed to him that were allegedly neglected34 Nevertheless, Counsel
affirms that he sought to obtain a favorable plea agreement because Defendant
faced the possibility of over 49 years at Level V supervision35 Moreover,
Defendant ultimately accepted this plea offer; an offer that was resurrected by
Counsel to avoid the significant period of incarceration Defendant faced were he
convicted of all the charged offenses at trial.

14. Additionally, as to Counsel’s alleged failure to disclose photographs
of the apartment in which Defendant was arrested, Counsel states that the
photographs were provided to him by Defendant’s girlfriend36 He explains that he
intended to use the photographs at trial, but the plea offer obviated their
importance37 He subsequently provided the photographs to Defendant upon his
request after sentencing38

15. In accordance with Rule 6l(g)(3), Defendant was afforded an

opportunity to respond to Counsel’s affidavit. Defendant did so by way of

 

33 See id.

34 See ia’. at 3.

35 See ia’. at 1, 3.
36 See ia'. at 3.

37 See id. at 3-4.

38 See ia'. at 4.
10

affidavit on May 30, 2017.39 ln this affidavit, Defendant repeats a parade of
horribles that putatively imbued the entire course of his case With respect to his
claims against Counsel, Defendant states that the photographs should have been
used at the suppression hearirig.40 Instead, Defendant claims that Counsel did not
present the photographs to challenge the arresting officer and failed to conduct
himself in accordance with an objective standard of reasonableness41

16. Even if Defendant could show that counsel’s representation fell below
this objective standard of reasonableness, he categorically cannot show any
prejudice under Strickland. “The ‘failure to state with particularity the nature of
the prejudice experienced is fatal to a claim of ineffective assistance of counsel.”’42
Defendant does not state what prejudice he suffered as a result of pleading guilty to
PFBPP and Endangering the Welfare of a Child. Perhaps this is because he was
originally charged with PFBPP, Possession of Ammunition by a Person Prohibited,
Aggravated Possession, Endangering the Welfare of a Child, Possession of
Marijuana, and Possession of Drug Paraphernalia. His plea colloquy reflects that

he understood the charges for which he pleaded guilty and comprehended that he

 

39 See State v. stanford, Crim. i.D. No. 1511011810, D.i. #66 (Doi. supor. May 30, 2017).
40 See id. at 2.

41 See id.

42 Hoskms v. Smre, 102 A.2d 724, 730 (Doi. 2014) (quotiog Dawson v_ store 673 A.2d 1186,
1196 (Del. 1996)).

ll

was waiving certain constitutional rights, including the ability to test the
sufficiency of the State’s evidence against him. Because Defendant has failed to
state what prejudice he has suffered_and because a review of the record reveals
that he did not suffer any identifiable prejudice_Defendant plainly cannot state a
viable claim of ineffective assistance of counsel. Therefore, this claim is
summarily dismissed under Rule 61(d)(5).43

Motion for Appointment of Counsel

17. Rule 61(e) sets forth the grounds for the appointment of counsel to a

 

43 A review of the suppression hearing, plea colloquy/sentencing, and the docket places into
context Defendant’s claims of ineffective assistance of counsel. Initially, Defendant was
appointed counsel following his indictment in January 2016. On May 31, 2016, Defendant
rejected a plea agreement at his final case review and the matter was set for trial on July 6, 2016.
However, on June 6, 2016, Defendant filed a pro se “Motion to Dismiss Current Counsel and/or
Appoint New Counsel.’7 Simultaneously, Defendant filed a pro se Motion to Suppress. This
Court then granted the State’s continuance request on two occasions for more time to obtain
DNA laboratory results from the FBI. Meanwhile, Defendant’s then-counsel filed a Motion to
Withdraw as Counsel stating that he and Defendant disagreed on whether there existed a good
faith basis to file a suppression motion in this matter. The Motion to Withdraw as Counsel was
granted on September 28, 2016. Defendant’s request for new appointed counsel was denied.

On October 21, 2016, while trial was fast approaching, Defendant’s new counsel entered
his appearance He filed a Motion to Suppress on behalf of Defendant on November 14, 2016
and a suppression hearing was held on December 27 2016. The Court heard testimony from the
arresting officers and argument from both the State and Defense counsel. The Motion was
denied on the record.

On December 12, 2016, Defendant accepted a new plea agreement and was sentenced.
Before the plea colloquy, Defendant personally requested a continuance ln support of this
impromptu request, he stated that: “He was displeased about [the suppression hearing] [and he]
fe[lt] as though [his] counsel was ineffective” because his counsel allegedly failed to cite “any
case law that he prepared in [his] pro se motion [to suppress].” He allegedly raised these
concerns with his counsel and counsel stated that his contentions had “no merit.” He then argued
that his “pro se motion did have merit because the Superior Court granted [him] a suppression
hearing.”

The Court allowed Defendant time to consider his limited options, at which point,
Defendant chose to plead guilty. His Motion for Postconviction Relief and several other
motions/letters ensued.

12

defendant who seeks postconviction relief after a guilty plea.44 Rule 6l(e)(2)

states :

The judge may appoint counsel for an indigent movant’s
first timely postconviction motion and request for
appointment of counsel if the motion seeks to set aside a
judgment of conviction that resulted from a plea of guilty
. only if the judge determines that: (i) the conviction
has been affirmed by final order upon direct appellate
review or direct appellate review is unavailable; (ii) the
motion sets forth a substantial claim that the movant
received ineffective assistance of counsel in relation to
the plea[;] (iii) granting the motion would result in
vacatur of the judgment of conviction for which the
movant is in custody; ana1 (iv) specific exceptional
circumstances warrant the appointment of counsel.45

18. As previously discussed, Defendant’s Motion does not state a
“substantial claim” of ineffective assistance of counsel. Additionally, the Court is
unaware of any “special circumstances” suggesting appointment of counsel is
warranted Finally, the appointment of counsel is discretionary under Rule
6l(e)(2) and this Court exercises its discretion in denying Defendant’s Motion for
Appointment of Counsel.

For the foregoing reasons, Defendant’s Motion for Postconviction Relief is
DENIED. Specifically, the first and second claims in his Motion are procedurally

barred pursuant to Rule 61(1)(3) and (4). The fourth claim is barred under Rule

 

44 Rule 6l(e) was amended on March 23, 2017, effective April 6, 2017. Defendant’s Motion for
Appointment of Counsel was filed on February 21, 2017. Therefore, the Court uses the version
of Rule 61(e) in effect at the time of the filing of his motion.

45 Ruio 61(6)(2) (omphasis added).

`13

61(1)(4). The third claim_ineffective assistance of counsel_is summarily
dismissed under Rule 61(d)(5) because it “plainly appears from the motion . . . and
the record . . . that the movant is not entitled to relief. . . .”46 Finally, his Motion

for Appointment of Counsel to assist in his Motion for Postconviction Relief is

DENIED under Rule 6 l (e)(2).

IT IS SO ORDERED.

 

1‘livian L. Medfnilla
Judge

oc: Prothonotary

cc: Defendant
Matthew C. Buckworth, Esquire
Department of Justice
Investigative Services Office

 

44 Ruio 61(d)(5).
1'4